United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-3936MN
                                  _____________

John Santana,                            *
                                         *
             Appellant,                  * On Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Dr. R. Ohmann, Physician,                * [Not To Be Published]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: June 27, 2001
                              Filed: July 26, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       John Santana, a former Minnesota inmate, appeals the District Court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 case against Dr. Ohmann, a former
prison doctor. Santana alleged that Dr. Ohmann was deliberately indifferent to his
medical needs because he failed to treat Santana’s injuries adequately after a slip and


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
fall. The District Court did not err in granting summary judgment to Dr. Ohmann, who
examined Santana each time Santana visited him, and administered some tests, referred
him to a cardiologist, and prescribed medication. At most, Santana has shown
disagreement with a prescribed course of treatment, which does not establish an Eighth
Amendment violation. See Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996). His First
Amendment claim also fails.

       Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Santana’s motion
for judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-